Gaynor, J.:
By section. 1367 of the charter of the Oity of Few York appeals from judgments in the Municipal Court of that city must be taken “ in the manner prescribed in articles first and second of title 8 of chapter 19 of the Code of'Civil Procedure” (sections 3044 to 3067, inclusive), but to the'Supreme Court instead of to a'county court. Those sections provide for and regulate appeals and the costs of appeals from Justices of the Peace to county courts. The county of Few York having no county court, appeals 'from the Municipal Court (corresponding to Justices’ courts) are required to be taken to the'Supreme Court; and this applies to the whole city for the sake of uniformity, although there are county courts in parts of the city, viz., in'the counties' of Kings, Queens and Richmond. The said section 3067 of the Code of Civil Procedure provides that the respondent on ‘ appeals “ provided for in this article” shall on affirmance be entitled to $25 costs, besides ■disbursements. The respondent here claims, however, that such provision for'costs does nohapply, but that this appeal comes under section 3251, which prescribes costs on appeals “to the Supreme Court from an inferior court ”, and would give the respondent $20 before argument, $40'for argument and $10 term fee for each term the 'cause was necessarily on the calendar of the appellate court,. I do not think this can be so. The said section 3067 'prescribes the costs for appeals taken under the article of which it is part. That 'such appeals in the city of Few York are taken to the Supreme Court instead of to a county court does not matter. The costs thereof are prescribed by section 3067 all the same. By changing such appeals to'the Supreme Court for lack of a county court there was no intention to change the provision in respect of costs. For can the respondent tax disbursements for printing a brief. There is no law or rule requiring the briefs on such appeals to be printed.
Motion denied with $10 costs.